      Case 7:20-cv-00425 Document 50 Filed on 02/02/21 in TXSD Page 1 of 17




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

    UNITED STATES OF AMERICA,          §
                                       §
                     Plaintiff,        §
                                       §
 v.                                    §        CASE NO. 7:20-CV-425
                                       §
 4.587 ACRES OF LAND, MORE OR          §
 LESS, SITUATE IN STARR COUNTY,        §
 STATE OF TEXAS; AND FLORENTINO        §
 LUERA, et al.,                        §
                                       §
                    Defendants.        §
_____________________________________________________________________________

UNITED STATES’ OPPOSITION TO DEFENDANT’S MOTION TO DISMISS, CROSS-
 MOTION TO STRIKE IMPROPER DEFENSES, AND MEMORANDUM IN SUPPORT
_____________________________________________________________________________

                                      I.      INTRODUCTION

         1.      The United States respectfully opposes Defendant’s, Florentino Luera,

(“Landowner”), Motion to Dismiss (“Motion”). 1 In addition, pursuant to Rules 12(f) and 71.1(h)

of the Federal Rules of Civil Procedures, and Local Rule 7.1, the United States respectfully cross-

moves this Court to strike all objections, defenses and demands set forth in the landowner’s

Answer 2 as legally insufficient.

         2.      On December 18, 2020, the United States initiated this condemnation proceeding

to acquire 4.587 acres in Starr County to help secure the United States/Mexico border and to

determine the amount of just compensation that must be paid for the property taken. Complaint:3




1
  Dkt. No. 10.
2
  Dkt. No. 9.
3
  Dkt. No. 1.
                                             Page 1 of 17
                      United States’ Opposition to Defendant’s Motion to Dismiss,
                 Cross-Motion to Strike Improper Defenses, and Memorandum in Support
      Case 7:20-cv-00425 Document 50 Filed on 02/02/21 in TXSD Page 2 of 17




Declaration of Taking, Schedule B. 4 On January 13, 2021, the United States deposited the

estimated amount of just compensation into the Registry of the Court. 5 In his recently filed Motion

pursuant to Rule 71.1(i)(1)(C), 6 the Landowner argues: (1) that the power of eminent domain is

vested in Congress, which may impose binding limitation on the Executive, and (2) that the taking

described by the Government in this case exceeds statutory limits established by Congress.

         3.       As a preliminary matter and as explained below, Rule 71.1(e)(2) does not permit a

landowner to move to dismiss a condemnation action. See also Fed. R. Civ. P. 71.1(e) (defendant

may serve either a notice of appearance or an answer but “[n]o other pleading or motion asserting

any additional defense or objection is allowed”). 7 Furthermore, the Landowner failed to include

and consider the complete text of Fed. R. Civ. P. 71.1(i)(1)(C) in the standard of review provided

in his motion to dismiss. 8 Fed. R. Civ. P. 71.1(i)(1)(C) provides that “[a]t any time before

compensation has been determined and paid, the court may, after a motion and hearing, dismiss

the action as to a piece of the property. But if the plaintiff has already taken title, a lesser interest,

or possession as to any part of it, the court must award compensation for the title, lesser interest,

or possession taken.” 9 Here the United States has already taken title to the property after filing its

Declaration of Taking 10 and depositing the estimated amount of just compensation into the

Registry of the Court 11 in accordance with 40 U.S.C. § 3114. 12 Therefore, the Court should dismiss

the landowner’s Motion as improper.



4
  Dkt. No. 2-1.
5
  Dkt. No. 11.
6
  Dkt. No. 10.
7
  Fed. R. Civ. P. 71.1(e).
8
  Dkt. No. 10 at 5.
9
  Fed. R. Civ. P. 71.1(i)(1)(C).
10
   Dkt. No. 2.
11
   Dkt. No. 11.
12
   See 40 U.S.C. § 3114(b)(1).
                                               Page 2 of 17
                        United States’ Opposition to Defendant’s Motion to Dismiss,
                   Cross-Motion to Strike Improper Defenses, and Memorandum in Support
      Case 7:20-cv-00425 Document 50 Filed on 02/02/21 in TXSD Page 3 of 17




         4.       Further, in his Motion the Landowner does not challenge the Government’s stated

public purpose, but rather, argues that the Government’s stated public purpose exceeds the

statutory limits imposed by Congress through Congress’ authority to appropriate funds. More

specifically, the Landowner claims that the Government’s taking is inconsistent with the plain text

of Section 230(a)(1) of the Consolidated Appropriations Act of 2019, Public Law 116-6, div. A,

tit. II, Section 230(a), 133 Stat. 13, approved February 15, 2019 and which appropriated the funds

that shall be used for the taking. 13 The Landowner asserts that Congress appropriated funds “only”

for the construction of primary pedestrian fencing, including levee pedestrian fencing in the Rio

Grande Valley Sector, but not for the Government’s stated public purpose, which is to construct,

install, operate, and maintain roads, fencing, vehicle barriers, security lighting, cameras, sensors,

and related structures designed to help secure the United States/Mexico border within the State of

Texas. 14 The Landowner’s reading of this statute, is incomplete and incorrect, and the Motion

therefore is without merit.

         5.       Federal condemnation law, which the Landowner incorrectly asserts does not

apply, is clear that a taking by the federal government need only to be rationally related to a stated

public purpose, and reasonably necessary to accomplish the acts authorized by Congress.

Furthermore, the language included in the Act of Congress approved February 15, 2019, which

appropriated the funds that shall be used for the taking, 15 is rationally related to the United States’

stated public purpose and consistent with securing the United States’ border with Mexico.

         6.       Finally, in condemnation actions defenses serve only to challenge the legal validity

of the taking. Accordingly, the Court should dismiss the landowner’s Motion and strike the


13
   Public Law 116-6, div. A, tit. II, Section 230(a)(1), 133 Stat. 13 (2019).
14
   Dkt. No. 10 at 8, 10.
15
   Public Law 116-6, div. A, tit. II, Section 230, 133 Stat. 13 (2019).
                                                      Page 3 of 17
                       United States’ Opposition to Defendant’s Motion to Dismiss,
                  Cross-Motion to Strike Improper Defenses, and Memorandum in Support
      Case 7:20-cv-00425 Document 50 Filed on 02/02/21 in TXSD Page 4 of 17




landowner’s non-justiciable and improper challenges to the taking, to allow the parties to focus

their resources on the determination of just compensation.


     II.        FACTS AND PROCEDURAL BACKGROUND RELEVANT TO THE
                INSTANT OPPOSITION AND CROSS-MOTIONS

     a. The United States’ Condemnation

           7.     On December 18, 2020, the United States initiated this condemnation proceeding

to acquire 4.587 acres in Starr County to construct, install, operate, and maintain roads, fencing,

vehicle barriers, security lighting, cameras, sensors, and related structures designed to help secure

the United States/Mexico border. Declaration of Taking, Schedule B. 16 The United States

identified the Landowner as an interested party in the subject property. Id., Schedule G.

           8.     The United States filed a Complaint and a Declaration of Taking to acquire the

subject property. 17 The United States acquired the subject property in fee simple, subject to

existing easements for public roads and highways, public utilities, railroads, and pipelines; and

subject to all interests in mineral rights and appurtenant rights for the exploration, development,

production and removal of said minerals; and reserving to the landowners, “reasonable access to

and from the owners’ lands lying between the Rio Grande River and the border barrier through

opening(s) or gate(s) in the border barrier.” Declaration of Taking, Schedule E. 18 The Complaint

and Declaration of Taking state the authority for the taking, the public purpose (use) for which the

property was taken, the legal description of the property, the survey of the land to be condemned,

the estate taken (acquired), the estimated just compensation and each known person who have or




16
   Dkt. No. 2-1.
17
   Dkt. No. 1 and 2.
18
   Dkt. No 2-1.
                                              Page 4 of 17
                       United States’ Opposition to Defendant’s Motion to Dismiss,
                  Cross-Motion to Strike Improper Defenses, and Memorandum in Support
      Case 7:20-cv-00425 Document 50 Filed on 02/02/21 in TXSD Page 5 of 17




claim an interest in the property. 19 Loren Flossman, Acquisition Program Manager, United States

Border Patrol, United States Customs and Border Protection (“CBP”), Department of Homeland

Security (DHS), signed the Declaration of Taking, declaring “the rights acquired are taken in the

name of and for the use of the United States of America under authority and for the public purpose

stated herein.” Declaration of Taking. 20

         9.       This taking was filed under three statutes by which Congress has authorized the

Attorney General to condemn property. Declaration of Taking, Schedule A. 21 The General

Condemnation Act, 40 U.S.C. § 3113, directs that a government official “who is ‘authorized to

procure real estate for . . . public uses’ makes an application to the Attorney General who, within

30 days, must initiate condemnation proceedings.” See also Kirby Forest Indus., Inc. v. United

States, 467 U.S. 1, 3-4 (1984) (quoting 40 U.S.C. § 257, re-codified as 40 U.S.C. § 3113). The

Declaration of Taking Act, 40 U.S.C. § 3114, permits the Government, “at any time before

judgment” in a condemnation suit, to file “a declaration of taking signed by the authority

empowered by law to acquire the lands [in question], declaring that said lands are thereby taken

for the use of the United States.” The Immigration and Nationality Act, 8 U.S.C. § 1103, further

permits the Attorney General to acquire property to secure the United States’ international border

when the United States and the owner of the property in question “are unable to agree upon a

reasonable price.”




19
   Dkt. Nos. 1-1 and 2-1.
20
   Dkt. No. 2.
21
   Dkt. No. 2-1.
                                              Page 5 of 17
                       United States’ Opposition to Defendant’s Motion to Dismiss,
                  Cross-Motion to Strike Improper Defenses, and Memorandum in Support
      Case 7:20-cv-00425 Document 50 Filed on 02/02/21 in TXSD Page 6 of 17




          10.     Schedule A of the Declaration of Taking also identifies the funds to be used to

acquire this property as funds appropriated in the Consolidated Appropriations Act of 2019, Public

Law 116-6, div. A, tit. II, Section 230(a), 133 Stat. 13. 22

          11.     On January 13, 2021, the United States deposited the estimated amount of just

compensation into the Registry of the Court 23 in accordance with 40 U.S.C. 3114. The Declaration

of Taking Act, 40 U.S.C. § 3114 (b), provides that “[o]n filing the declaration of taking and

depositing in the court, to the use of the persons entitled to the compensation, the amount of the

estimated compensation stated in the declaration: (1) title to the estate or interest specified in the

declaration vests in the Government; (2) the land is condemned and taken for the use of the

Government; and (3) the right to just compensation for the land vests in the persons entitled to the

compensation.”

     b. The Landowner’s Motion To Dismiss And Answer

          12.     On January 13, 2021, the Landowner filed his Motion to Dismiss pursuant to Rule

71.1(i)(1)(C). 24 Fed. R. Civ. P. 71.1(i)(1)(C) provides that “[a]t any time before compensation has

been determined and paid, the court may, after a motion and hearing, dismiss the action as to a

piece of the property. But if the plaintiff has already taken title, a lesser interest, or possession as

to any part of it, the court must award compensation for the title, lesser interest, or possession

taken.”

          13.     In his Motion, the Landowner argues: (1) that the power of eminent domain is

vested in Congress, which may impose binding limitation on the Executive, and (2) that the taking




22
   Dkt No. 2-1.
23
   Dkt. No. 11.
24
   Dkt. No. 10.
                                              Page 6 of 17
                       United States’ Opposition to Defendant’s Motion to Dismiss,
                  Cross-Motion to Strike Improper Defenses, and Memorandum in Support
      Case 7:20-cv-00425 Document 50 Filed on 02/02/21 in TXSD Page 7 of 17




described by the Government in this case exceeds statutory limits established by Congress. 25 The

Landowner asserts such actions violate the Administrative Procedures Act (“APA”) and agency

actions beyond delegated authority are ultra vires. Id.

         14.      The Answer lists three objections. The landowner first repeats the arguments set

forth in his Motion. 26 He also objects to funds appropriated by Congress to the Department of

Defense (DOD), to the extent the United States intends to use the funds for the taking of the subject

property. 27 Finally the Landowner objects, to the extent the United States has not cited laws that

give it the authority to take, it therefore has not complied with 40 U.S.C. § 3114. 28 As explained

below, such challenges are either not legal defenses to a federal condemnation action or

inconsistent with case law. Accordingly, the court should deny the Landowner’s Motion and strike

their three objections to the Complaint.


                                           III.      ARGUMENT

         15.      Unique among federal civil actions, affirmative eminent domain proceedings are

governed by Rule 71.1. All defenses or objections must be raised in the answer, and federal law

strictly defines the legally cognizable defenses to a taking. Once the United States sets forth the

nature and extent of the interests to be acquired through condemnation, “[a] court may then inquire

only whether the use for which private property is authorized by the legislature to be taken, is in

fact a public use.” United States v. 101.88 Acres of Land, et al., 616 F.2d 762, 767 (5th Cir. 1980),

citing Shoemaker v. United States, 147 U.S. 282, 298 (1893). All other challenges or counterclaims

are improper. United States v. 162.20 Acres of Land, et al., 639 F.2d 299, 303 (5th Cir. 1981)


25
   Id.
26
   Dkt. No. 9 ¶ 19-20.
27
   Id at ¶ 21.
28
   Id at ¶ 22.
                                                  Page 7 of 17
                       United States’ Opposition to Defendant’s Motion to Dismiss,
                  Cross-Motion to Strike Improper Defenses, and Memorandum in Support
         Case 7:20-cv-00425 Document 50 Filed on 02/02/21 in TXSD Page 8 of 17




(“The sole defense which may be raised against the condemnation itself is that of lack of authority

to take in the petitioner.”). See also Fed. R. Civ. P. 71.1(e) (defendant may serve either a notice of

appearance or an answer but “[n]o other pleading or motion asserting any additional defense or

objection is allowed”).

            16.      Here, the Landowner does not dispute that this taking is for a clear public purpose

– securing the United States’ Border with Mexico. 29 Only one of the Landowner’s objections in

their Answer, and their sole objection in the Motion disputes the United States authority to take.30

But the objections the Landowner raised, to the alleged use of DOD funds and to the failure to cite

additional authority to take, simply are not defenses to condemnation here. See 162.20 Acres, 639

F.2d at 303. In eliminating these meritless, non-justiciable, and improper challenges to the taking

that the landowner raises, the Court will permit parties to address the ultimate issue in this case –

determination of just compensation.

       a. The Landowner’s Motion To Dismiss Is Improper And Without Legal Merit

                  1. The Federal Rules Of Civil Procedure Do Not Permit A Landowner To Move
                     To Dismiss This Condemnation Action

            17.      As a preliminary matter, Rule 71.1(e)(2) does not permit a landowner to move to

dismiss a condemnation action. As this Court did in United States v. 0.996 Acres of Land, et al.,

this Court should dismiss this motion as improperly filed. 2009 WL 10691340 at *2 (S.D. Tex.

Aug. 4, 2009). See also Fed. R. Civ. P. 71.1(e) (defendant may serve either a notice of appearance

or an answer but “[n]o other pleading or motion asserting any additional defense or objection is

allowed”).




29
      Dkt Nos. 9 and 10.
30
     See Dkt. No. 10 Generally; Dkt. No. 9 ¶ 19-20.
                                                      Page 8 of 17
                          United States’ Opposition to Defendant’s Motion to Dismiss,
                     Cross-Motion to Strike Improper Defenses, and Memorandum in Support
      Case 7:20-cv-00425 Document 50 Filed on 02/02/21 in TXSD Page 9 of 17




         18.      Furthermore, the Landowner filed his Motion pursuant to Rule 71.1(i)(1)(C), but

failed to include and consider the complete text of Fed. R. Civ. P. 71.1(i)(1)(C) in the standard of

review provided in his motion to dismiss.31 Fed. R. Civ. P. 71.1(i)(1)(C) provides that “[a]t any

time before compensation has been determined and paid, the court may, after a motion and hearing,

dismiss the action as to a piece of the property. But if the plaintiff has already taken title, a lesser

interest, or possession as to any part of it, the court must award compensation for the title, lesser

interest, or possession taken.” The Declaration of Taking Act, 40 U.S.C. § 3114 (b), provides that

“[o]n filing the declaration of taking and depositing in the court, to the use of the persons entitled

to the compensation, the amount of the estimated compensation stated in the declaration: (1) title

to the estate or interest specified in the declaration vests in the Government; (2) the land is

condemned and taken for the use of the Government; and (3) the right to just compensation for the

land vests in the persons entitled to the compensation.” Here the United States has already taken

title to the property after filing its Declaration of Taking 32 and depositing the estimated amount of

just compensation into the Registry of the Court 33 in accordance with 40 U.S.C. 3114. Therefore,

the Court should dismiss the landowner’s Motion because, pursuant to federal condemnation law,

the United States already has title to this property and dismissal is improper.

               2. The Motion To Dismiss Is Predicated Upon An Incorrect And Incomplete
                  Statutory Interpretation

         19.      In addition to the inability to move to dismiss this condemnation action pursuant to

the Federal Rules of Civil Procedure, the Landowner asserts that the United States’ stated public

purpose exceeds the authority granted by Congress, because Section 230(a) of the Consolidated



31
   Dkt. No. 10 at 5.
32
   Dkt. No. 2.
33
   Dkt. No. 11.
                                               Page 9 of 17
                        United States’ Opposition to Defendant’s Motion to Dismiss,
                   Cross-Motion to Strike Improper Defenses, and Memorandum in Support
     Case 7:20-cv-00425 Document 50 Filed on 02/02/21 in TXSD Page 10 of 17




Appropriations Act of 2019 “provides that funds ‘shall be available only’’ for the construction of

pedestrian fencing 34, and “that Congress meant what it said in statutory text: money is available

for the construction of fencing, but not roads or other associated infrastructure.” 35 This argument

is without legal or factual merit.

         20.      First, the United States agrees that “words in statutes are typically construed

according to their ordinary, contemporary, common meanings.” Cascabel Cattle Co., LLC v.

United States, 955 F.3d 445, 451 (5th Cir. 2020). But, as the Fifth Circuit also noted in Cascabel

Cattle Co., “[i]nterpretation of a word or phrase depends upon reading the whole statutory text . .

..” The Landowner, however, omits a key component of the statutory provision on which he

relies. 36 Section 230(a) of the Consolidated Appropriations Act of 2019 states, “[o]f the total

amount made available under U.S. Customs and Border Protection – Procurement, Construction,

and Improvements, $2,370,222,000 shall be available only as follows: (1) $1,375,000,000 is for

the construction of primary pedestrian fencing. . . .” Subsection (1) of this provision does not state

that $1,375,000,000 is “only for the construction of primary pedestrian fencing,” as the Motion

asserts. The word “only” is set forth in Section 230(a), not subsection (1). This word therefore

does not modify “pedestrian fencing” specifically and does not limit the appropriated funds to only

the construction of a physical pedestrian fence.        Rather, “only” modifies the $2.37 billion

appropriated in Section 230(a). Subsections (1), (2) and (3) then identifies certain, general,

categories of expenditures for which funds have been appropriated.

               3. The United States Has The Authority To Use Funds Appropriated For
                  “Fencing” For Expenditures Rationally Related To Constructing Fencing For
                  Border Security Purposes


34
   Dkt. No. 10 at 8.
35
   Dkt No. 10 at 10.
36
   Dkt No. 10 at 8-11.
                                             Page 10 of 17
                       United States’ Opposition to Defendant’s Motion to Dismiss,
                  Cross-Motion to Strike Improper Defenses, and Memorandum in Support
        Case 7:20-cv-00425 Document 50 Filed on 02/02/21 in TXSD Page 11 of 17




           21.    Even if Section 230(a)(1) only appropriated funds for the use in constructing

pedestrian fencing, which as explained above it does not, “the authority to condemn is not negative

or affected by the limitations fixed upon costs in the authorization of a Government official to

purchase property for a particular use.” United States v. Certain Land Situated in City of Detroit,

Wayne County, State of Mich., 873 F.Supp. 1050, 1055 (E.D. Mich. 1994) (citing United States v.

Certain Real Estate Lying on the South Side of Broad Street, in the City of Nashville, Tenn., 217

F.2d 920 (6th Cir. 1954).

           22.    The construction of roads to access this fencing is rationally related to, and

necessary to accomplish the Congressionally authorized purpose of, fencing being constructed to

secure the border between the United States and Mexico, and therefore permit these funds to be

expended for such roads. The public purpose set out in the Declaration of Taking 37 is the same

purpose asserted in all of the permanent takings made by the United States with respect to securing

the United States/Mexico Border. As stated in United States v. 0.996 Acres of Land, et al., this

Court has repeatedly held that this purpose is a valid public purpose for exercising its eminent

domain power under the Fifth Amendment to the United States Constitution. 2009 WL 10691340

(S.D. Tex. Aug. 4, 2009). A court cannot review or revise the stated purpose for a taking as set

out in a declaration of taking. U.S. v. 2,606.84 Acres of Land, 432 F.2d 1286 (5th Cir. 1970). The

necessity of a particular taking is non-justiciable, subject to an extremely narrow exception. See

id.

           23.    The Supreme Court in Caitlin v. United States “did indicate that the landowner has

a right to question the validity of a taking as not being for a purpose authorized by the statute under

which the proceeding is brought.” U.S. v. 2,606.84 Acres of Land in Tarrant County, Tex., 432


37
     Dkt No. 2.
                                             Page 11 of 17
                       United States’ Opposition to Defendant’s Motion to Dismiss,
                  Cross-Motion to Strike Improper Defenses, and Memorandum in Support
        Case 7:20-cv-00425 Document 50 Filed on 02/02/21 in TXSD Page 12 of 17




F.2d 1286 at 1290 (5th Cir. 1970). In U.S. v. 2,606.84 Acres, Landowners objected to the United

States taking on the grounds that “the taking transgressed legislative purposes and that the

proposed construction departed from authorized project specifications.” Id. The Court held,

however, that, “once Congress approved the Benbrook Dam, the taking for any purpose associated

with that project was an authorized purpose, and the landowner cannot be heard to complain that

the condemnation was not necessary to the dam's construction or operation.” Id. at 1290.

           24.       The Court continued, stating that “[t]he only exception to this rule would occur if

the delegated official so overstepped his authority that no reasonable man could conclude that the

land sought to be condemned had some association with the authorized project. In such a case

alone could the taking be considered arbitrary or capricious as those terms are used in

condemnation proceedings.” Id. Thus, for the Landowner to succeed in the instant case, he must

prove that the United States acted in bad faith or so capriciously and arbitrarily that the action was

without an adequate determining principle. The Landowner has not met this burden.

           25.       Section 230(a) of the Consolidated Appropriations Act of 2019, authorizes funds

for: (1) construction of primary pedestrian fencing, including levee pedestrian fencing, in the Rio

Grande Valley Sector; (2) the acquisition and deployment of border security technologies and trade

and travel assets and infrastructure and non-intrusive inspection equipment at ports of entry; and

(3) for construction and facility improvements, for human needs, for Office of field Operations

and facilities, and for Border Patrol station facility improvements. The United States’ stated

intention is to use the property taken to construct fencing and for related functions necessary to

secure the United States/Mexico border as stated in the public purpose. Schedule B. 38




38
     Dkt. No. 2-1.
                                                 Page 12 of 17
                          United States’ Opposition to Defendant’s Motion to Dismiss,
                     Cross-Motion to Strike Improper Defenses, and Memorandum in Support
    Case 7:20-cv-00425 Document 50 Filed on 02/02/21 in TXSD Page 13 of 17




        26.    The United States’ stated public purpose to construct, install, operate, and maintain

roads, fencing, vehicle barriers, security lighting, cameras, sensors, and related structures designed

to help secure the United States/Mexico border is reasonably related to the public purpose of

securing the United States/Mexico border, and no reasonable person could conclude otherwise.

Once Congress approved funding for a pedestrian fence, a taking for any purpose associated with

this project is an authorized purpose. See U.S. v. 2,606.84 Acres of Land in Tarrant County, Tex.,

432 F.2d 1286, 1290 (5th Cir. 1970); United States v. 14.02 Acres of Land, 547 F.3d 943, 951 (9th

Cir. 2008) (“When Congress mandates the construction of a new high-voltage transmission line

and appropriates funds to carry it out, it implies, by necessity if not common sense, the authority

on the part of the executing agency to acquire land on which the transmission line may be

constructed.” (citing City of Davenport v. Three-Fifths of an Acre of Land, More or Less, Located

in the City of Moline, Rock Island County, 252 F.2d 354, 356 (7th Cir. 1958) (explaining that

actions necessary to accomplish duly enacted directives of Congress, such as building fences along

the United States Mexico border, “represents a perfect example of the application of the rule of

implied necessity and such a rule of implied necessity is hereby applied to this case. It is

unnecessary to marshal an exhaustive line of authorities in support of this common sense

approach.”)). Since no reasonable person could conclude that the estate taken lacks some

association with securing the United States/Mexico border and constructing the border fence, the

United States does possess the authority to acquire property to construct roads associated with the

border fence, and this Court lacks jurisdiction to consider the necessity of the taking under the

stated purpose, and should dismiss Landowner’s Motion and strike landowner’s objection as non-

justiciable.



                                            Page 13 of 17
                    United States’ Opposition to Defendant’s Motion to Dismiss,
               Cross-Motion to Strike Improper Defenses, and Memorandum in Support
        Case 7:20-cv-00425 Document 50 Filed on 02/02/21 in TXSD Page 14 of 17




       b. The Court Should Strike The Landowner’s Improper Objections And Defenses

           27.       In addition to opposing the Landowner’s Motion, the United States respectfully

cross moves the Court to strike their improper objections and defenses to the condemnation

proceeding, the Complaint, and the Declaration of Taking. As discussed above, the Landowner

improperly objects that the United States exceeded Congressional authorization. The Landowner

also objects to funds appropriated by Congress to the Department of Defense (DOD), to the extent

the United States intends to use said funds for the acquisition of the subject property. 39 Finally, the

Landowner objects to the extent that the United States has not cited laws that give authority to

take, in compliance with 40 U.S.C. § 3114. 40 These challenges are not legal defenses and lack

legal merit and should be stricken.

                 1. Standard Of Review

           28.       Under Rule 12(f), a court “may strike from a pleading an insufficient defense or

any redundant, immaterial, impertinent, or scandalous matter.” A motion to strike pursuant to Rule

12(f) “is proper when the defense is insufficient as a matter of law.” Kaiser Aluminum & Chemical

Sales, Inc. v. Avondale Shipyards, Inc., 677 F.2d 1045, 1057 (5th Cir. 1982) (granting a motion to

strike the defendant’s antitrust defense). As the Ninth Circuit has explained, the function of a Rule

12(f) motion “is to avoid the expenditure of time and money that must arise from litigating spurious

issues by dispensing with those issues prior to trial.” Sidney-Vinstein v. A.H. Robins Co., 697 F.2d

880, 885 (9th Cir. 1983). Similarly, the Seventh Circuit has explained that a motion to strike is “a

useful and appropriate tool for weighing the legal implications to be drawn from uncontroverted

facts.” United States v. 416.81 Acres of Land, et al., 514 F.2d 627, 631 (7th Cir. 1975).



39
     Dkt. No. 9 at ¶ 21.
40
     Id at ¶ 22.
                                                Page 14 of 17
                          United States’ Opposition to Defendant’s Motion to Dismiss,
                     Cross-Motion to Strike Improper Defenses, and Memorandum in Support
     Case 7:20-cv-00425 Document 50 Filed on 02/02/21 in TXSD Page 15 of 17




         29.      In federal eminent domain cases, federal courts routinely dismiss objections to

takings when the objections fail as a matter of law. 162.20 Acres, 639 F.2d at 303; 416.81 Acres,

514 F.2d at 630-32; 729.773 Acres, et al., 531 F. Supp. 967, 971-74 (D. Hawaii); United States v.

2.9 Acres of Land, et al., 554 F. Supp. 529, 532 (D. Mont. 1982). For the purposes of a motion to

strike, well pleaded facts must be accepted as true, but the Court need not accept conclusions of

law contained therein. See Kaiser Aluminum, 677 F.2d at 1057 (rejecting a party’s legal

conclusions regarding the application of the statute of limitations in anti-trust cases).

               2. Landowner’s Legally Insufficient Defenses And Non-Justiciable Objections

         30.      Landowner’s sole challenge to the United States’ ability to use funds appropriated

in the Consolidated Appropriations Act of 2019 for the purpose stated in the Declaration of Taking

is legally insufficient as explained above. For the same reasons that the Court should deny the

Motion, the Court should strike the objection from the Answer.

         31.      The Landowner “invokes the APA [5 U.S.C. § 706(2)] as a defense to the taking,” 41

and asserts that “this Court must invalidate the taking pursuant to the Administrative Procedures

Act. 5 U.S.C. § 706(2).” 42 An alleged failure to comply with the Administrative Procedures Act

is a claim separate from a condemnation proceeding, and is not a defense to, or defeat, a taking.

See United States ex. rel. Tenn. Valley Auth. v. Easements and Rights of Way over a Total of 15.69

Acres of Land, More or Less, In Gordon County, Ga., 589 F.Supp.2d 1349, 1362 (ND. Ga. 2008).

         32.      The Landowner also objects to the use of funds appropriated by Congress to the

Department of Defense (“DOD”) to the extent the Government intends to use those funds in this

taking. 43 But the United States identified the source of funds used to acquire the subject property


41
   Dkt No. 10 at 7.
42
   Dkt No. 9 ¶ 20.
43
   Dkt. No. 9 ¶ 21.
                                             Page 15 of 17
                       United States’ Opposition to Defendant’s Motion to Dismiss,
                  Cross-Motion to Strike Improper Defenses, and Memorandum in Support
     Case 7:20-cv-00425 Document 50 Filed on 02/02/21 in TXSD Page 16 of 17




in the Declaration of Taking. 44 It does not include funds transferred from the DOD. Therefore, this

objection is moot.

        33.      The Landowner also objects that the United States fails to give authority to take the

subject property, and therefore is not in compliance with 40 U.S.C. § 3114. 45 But the Declaration

of Taking filed in this case specifically states the authority under which the land is taken (including

40 U.S.C. § 3113, 8 U.S.C. § 1103(b)(3) and the 2019 CAA) and therefore on its face complies

with 40 U.S.C. § 3114. 46


                                         IV.      CONCLUSION

        Based on the foregoing, the United States request that this Court deny Defendant’s Motion

to Dismiss and to strike all defenses from the Defendant’s Answer and Objections.


                                                         Respectfully submitted,

                                                         RYAN K. PATRICK
                                                         United States Attorney
                                                         Southern District of Texas

                                                 By:     s/ Hilda M. Garcia Concepcion______
                                                         HILDA M. GARCIA CONCEPCION
                                                         Assistant United States Attorney
                                                         Southern District of Texas No.3399716
                                                         Puerto Rico Bar No. 15494
                                                         1701 W. Bus. Highway 83, Suite 600
                                                         McAllen, TX 78501
                                                         Telephone: (956) 618-8004
                                                         Facsimile: (956) 618-8016
                                                         E-mail: Hilda.Garcia.Concepcion@usdoj.gov
                                                         Attorney in Charge for Plaintiff




44
   Dkt. No. 2; Schedule A.
45
   Dkt. No. 9 ¶ 22.
46
   Dkt. No. 2.
                                               Page 16 of 17
                      United States’ Opposition to Defendant’s Motion to Dismiss,
                 Cross-Motion to Strike Improper Defenses, and Memorandum in Support
   Case 7:20-cv-00425 Document 50 Filed on 02/02/21 in TXSD Page 17 of 17




                               CERTIFICATE OF SERVICE


       I, Hilda M. Garcia Concepcion, Assistant United States Attorney for the Southern

District of Texas, hereby certify that on this 2nd day of February 2021, a copy of the foregoing

was served on all parties in accordance with the Federal Rules of Civil Procedure.



                                                    s/ Hilda M. Garcia Concepcion______
                                                    HILDA M. GARCIA CONCEPCION
                                                    Assistant United States Attorney




                                          Page 17 of 17
                   United States’ Opposition to Defendant’s Motion to Dismiss,
              Cross-Motion to Strike Improper Defenses, and Memorandum in Support
